This is an action of tort for the conversion of certain personal property. There was a trial by jury and a verdict and judgment for the defendant. The plaintiff excepted to the overruling of his motion to set the verdict aside.
The first two grounds of the motion are that the verdict is contrary to the evidence and against the evidence and the weight thereof. These grounds were addressed to the sound discretion of the trial court, as to which the action of the court cannot be disturbed, except for abuse of discretion. Wellman, Admr. v.Wales, 97 Vt. 245, 249, 122 A. 659; Temple v. Atwood, 99 Vt. 434,  134 A. 591; Porter v. Fleming, 104 Vt. 76, 82, 156 A. 903. It is not claimed here that the court withheld or abused its discretion. The third ground of the motion is waived because it is not briefed. Foss v. Sherwood, 104 Vt. 141, 144, 157 A. 834;Town of Brattleboro v. Carpenter, 104 Vt. 158, 166, 158 A. 73.
The other six grounds of the motion involve an interpretation of the evidence, but that is not before us for such purpose. The bill of exceptions makes the transcript controlling only as to the exceptions taken by the plaintiff during the trial to the admission and exclusion of evidence, none of which have been briefed. A transcript which has been referred to for designated purposes will not be considered for other purposes. Plant v.Ahlberg, 104 Vt. 16, 18, 156 A. 535, and cases cited.
The plaintiff has briefed the question that there is no evidence in the case to sustain the verdict; but, as that question was not raised below, it will not be considered here.Barre Trust Co. v. Ladd, 103 Vt. 392, 416, 154 A. 680.
But, even if the transcript was before us on the questions raised by the plaintiff, the result would be the same, as *Page 384 
he has made no reference in his brief to the evidence he deems material, as required by Supreme Court rule 8, par. 5.Bloomstrand v. Stevens, 104 Vt. 1, 5, 156 A. 414. This Court will not search the record to discover reversible error. Error is never presumed; and the burden is on the excepting party to make it appear. Higgins, Admr. v. Metzger, 101 Vt. 285, 298,143 A. 394; Conn Boston Co. v. Griswold, 104 Vt. 89, 96, 157 A. 57;Town of Brattleboro v. Carpenter, 104 Vt. 158, 175, 158 A. 73;West Rutland Trust Co. v. Houston, 104 Vt. 204, 209, 158 A. 69;Andrews v. Aldrich, 104 Vt. 235, 237, 158 A. 676. The plaintiff has not sustained that burden.
Judgment affirmed.